     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 1 of 21 Page ID #:30




 1     CNA COVERAGE LITIGATION GROUP
 2
       ROBERT C. CHRISTENSEN (SBN 151296)
       Email: robert.christensen@cna.com
 3     555 12th Street, Suite 600
 4
       Oakland, CA 94607
       Telephone: 510.645.2300 (Main)
 5                 510.645.2306 (Direct)
 6     Facsimile: 510.645.2323

 7     Of Counsel:
 8     WILEY REIN LLP
       Richard A. Simpson (pro hac vice to be filed)
 9     Joseph W. Gross (pro hac vice to be filed)
10     Email: rsimpson@wiley.law
       Email: jgross@wiley.law
11     1776 K Street NW
12     Washington, DC 20006
       Telephone: 202.719.7000
13     Facsimile: 202.719.4049
14
       Attorneys for Defendant Continental Casualty Company
15

16                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
17

18
       FEDEX OFFICE AND PRINT
19
       SERVICES, INC., a Texas corporation,     Case No. 2:20-CV-4799-MWF-AGR
20                                               DEFENDANT CONTINENTAL
                   Plaintiff,                      CASUALTY COMPANY’S
21
                                                            ANSWER
             vs.
22

23     CONTINENTAL CASUALTY
       COMPANY,
24
                   Defendant.
25

26

27

28
                                                                              ANSWER
                                                       Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 2 of 21 Page ID #:31




 1           Defendant, Continental Casualty Company (“Continental”), responds to the
 2
       Complaint [Dkt. No. 1] filed by Plaintiff FedEx Office and Print Services, Inc.
 3

 4
       (“FedEx”) on knowledge, information, and belief as follows, with paragraph

 5     numbers corresponding to those used in the Complaint. Each and every allegation
 6
       in the Complaint that is not specifically admitted below is denied.
 7

 8                                        OVERVIEW1

 9           1.     In 2017, FedEx Office purchased an “Enterprise Professional
10     Solutions” liability insurance policy (the “Policy”) from Continental in exchange
       for a substantial premium.
11
             ANSWER:      Continental admits that it issued Enterprise Professional
12

13     Solutions Policy number 592397004 to FedEx with a policy period of May 15,
14
       2017 to May 15, 2018 (the “Policy”). To the extent that Paragraph 1 of the
15
       Complaint purports to characterize the contents of the Policy, Continental responds
16

17     that the Policy is a document that speaks for itself and denies that Paragraph 1 of
18
       the Complaint fully and accurately describes its terms.
19
             2.     During the policy period, FedEx Office was sued in Alameda County
20
       Superior Court in class action litigation alleging violations of the Fair and Accurate
21     Credit Transactions Act (FACTA). The class action suit alleged that FedEx Office
       had violated FACTA by disclosing private credit card information on printed
22
       receipts given to the named class representative as part of utilizing self-services
23     kiosks at FedEx Office locations in Tustin and Santa Ana, California. Such kiosks
       allow customers to insert a credit or debit card at the beginning of obtaining
24
       service. The customer can then print from email, from the internet, from USB
25
       1
26
        For convenience, headings in this Answer correspond to the headings used by
       FedEx in the Complaint and do not constitute allegations or averments by
27     Continental.
28
                                              1
                                                                                   ANSWER
                                                            Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 3 of 21 Page ID #:32




 1     media, and can also copy or scan hard copy documents. Upon completion of the
 2
       services, the kiosk prints a receipt that includes a record of the price charged, as
       well as advertising information. The customer then takes the receipt along with any
 3     printed documents. The class action suit alleged damages of up to $1,000 per
 4
       transaction and sought to establish a nationwide class of FedEx Office customers.
       Two “Copycat” class action lawsuits followed one in another California county
 5     and the other one in another state.
 6
             ANSWER:      Continental admits the allegations asserted in the first sentence
 7
       of Paragraph 2 of the Complaint. Continental also admits that: (a) on August 8,
 8

 9     2017, Robert Cohen filed a Class Action Complaint before the California Superior
10
       Court in Alameda County in the lawsuit entitled Robert Cohen, individually and on
11
       behalf of all other similarly situated v. FedEx Office and Print Services, Inc., and
12

13     DOES 1 through 50, inclusive, Case No. RG17870621 (the “Cohen Lawsuit”); (b)
14
       on October 31, 2017, Karen Duncan filed a Class Action Complaint before the
15
       Illinois Circuit Court in the lawsuit entitled Karen Duncan, individually and on
16

17     behalf of all other similarly situated v. FedEx Office and Print Services, Inc., a
18
       Texas Corporation, Case No. 2017 CH 14517 (the “Duncan Lawsuit”); (c) on
19
       August 16, 2017, counsel for Ashley Beltran forwarded a letter of intent and Draft
20

21     Class Action Complaint to FedEx (the “Beltran Complaint”) (together with the
22
       Cohen Lawsuit and the Duncan Lawsuit, the “Underlying FACTA Actions”); and
23
       (d) the complaints in the Underlying FACTA Actions each alleged violation of the
24

25     Fair and Accurate Credit Transactions Act (“FACTA”). To the extent Paragraph 2
26
       of the Complaint purports to characterize the Underlying FACTA Actions,
27

28
                                                2
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 4 of 21 Page ID #:33




 1     Continental responds that the complaints in the Underlying FACTA Actions are
 2
       documents that speaks for themselves and denies that Paragraph 2 of the
 3

 4
       Complaint fully and accurately characterizes their contents. Continental lacks

 5     knowledge or information sufficient to admit or deny the remaining allegations
 6
       asserted in Paragraph 2 of the Complaint
 7

 8           3.     While FedEx Office monitored the contents of its receipts, just days
       after confirming compliance with FACTA, a vendor responsible for maintaining
 9     the point of sale software for FedEx Office locations erroneously installed a
10     software update that the class plaintiffs alleged resulted in a violation of FACTA
       with respect to the services provided to FedEx Office customers via its kiosks.
11
             ANSWER:      Continental lacks knowledge or information sufficient to admit
12

13     or deny the allegations asserted in Paragraph 3 of the Complaint, except that
14
       Continental admits that class plaintiffs in the Underlying FACTA Actions alleged
15
       violations of FACTA.
16

17           4.     FedEx Office promptly submitted a claim to Continental under the
       Policy. Without conducting any meaningful investigation, Continental summarily
18
       denied the claim without citation to California law or any other law. In response to
19     multiple requests, Continental expanded its theories and reasons for its denial, but
       ultimately refused to reconsider its coverage position. Critically, Continental
20
       placed its own financial interests ahead of its policyholder’s interests.
21
             ANSWER:      Continental admits only that FedEx submitted the Underlying
22

23     FACTA Actions to Continental for coverage under the Policy, that Continental
24     sent one or more coverage letters to FedEx regarding the Underlying FACTA
25
       Actions, and that that Continental denied coverage for the Underlying FACTA
26

27     Actions under the Policy. To the extent Paragraph 4 of the Complaint purports to
28
                                              3
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 5 of 21 Page ID #:34




 1     characterize Continental’s coverage letters, Continental responds that its coverage
 2
       letters are documents that speak for themselves and denies that Paragraph 4 of the
 3

 4
       Complaint fully and accurately characterizes their contents. Continental denies the

 5     remaining allegations asserted in Paragraph 4 of the Complaint.
 6
             5.     As a result of Continental’s coverage denial, FedEx Office was left to
 7     defend what became three class actions. Those class action lawsuits involved
 8     significant cost to FedEx Office, and ultimately a settlement was reached and
       approved by the court.
 9
             ANSWER:      Continental admits that it denied coverage for the Underlying
10

11     FACTA Actions under the Policy and that the Underlying FACTA Actions have
12
       settled. Continental lacks knowledge or information sufficient to admit or deny the
13
       remaining allegations asserted in Paragraph 5 of the Complaint.
14

15           6.     In wrongfully denying the claim, Continental ignored the Policy
       language, misrepresented case law, and violated its good faith duty to FedEx
16
       Office. Continental is in breach of its obligations under the Policy.
17
             ANSWER:      Paragraph 6 of the Complaint states one or more legal
18

19     conclusions to which no response is required. To the extent a response is deemed
20     to be required, Continental denies the allegations asserted in Paragraph 6 of the
21
       Complaint.
22

23           7.     FedEx Office is entitled to full coverage for the underlying claims,
       along with compensation for having had to engage counsel to obtain the benefits of
24     its insurance policy.
25
             ANSWER:      Paragraph 7 of the Complaint states one or more legal
26

27
       conclusions to which no response is required. To the extent a response is deemed

28
                                               4
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 6 of 21 Page ID #:35




 1     to be required, Continental denies the allegations asserted in Paragraph 7 of the
 2
       Complaint.
 3

 4                                         PARTIES

 5           8.      FedEx Office is a Texas corporation and is a wholly owned subsidiary
 6     of FedEx Corporation. FedEx Office is a retail chain of more than 2,000 locations
       that provide retail outlets for FedEx air and ground shipping, as well as printing,
 7     copying and binding services. FedEx Office is, and at all times material hereto has
 8     been, registered with the California Secretary of State and authorized to do
       business and regularly does business throughout the State of California via
 9     hundreds of retail locations including the two Southern California locations that
10     gave rise to this claim.

11           ANSWER:      Continental admits the allegations asserted in the first two
12
       sentences of Paragraph 8 of the Complaint.       Continental lacks knowledge or
13
       information sufficient to admit or deny the remaining allegations asserted in
14

15     Paragraph 8 of the Complaint.
16
             9.     FedEx Office is informed and believes, and based thereon alleges, that
17     Continental is an insurance company incorporated in the State of Illinois and
       headquartered in Chicago, Illinois. Upon information and belief, Continental is
18
       authorized to do business and regularly does business in the State of California,
19     including the sale of insurance policies to insure risks in California.
20           ANSWER:      Continental admits the allegations asserted in Paragraph 9 of
21
       the Complaint.
22

23                             JURISDICTION AND VENUE
24           10.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §
25     1332 because FedEx Office and Continental are citizens of different states and the
       amount in controversy exceeds $75,000 exclusive of interest and costs.
26

27

28
                                               5
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 7 of 21 Page ID #:36




 1           ANSWER:       Continental admits the allegations asserted in Paragraph 10 of
 2
       the Complaint.
 3

 4           11.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) as a
       substantial part of the events or omissions giving rise to the claim occurred in this
 5     judicial district and Continental is subject to this Court’s personal jurisdiction with
 6     respect to this action.

 7           ANSWER:       Continental admits the allegations asserted in Paragraph 11 of
 8
       the Complaint.
 9
                                          THE POLICY
10

11           12.    Continental sold FedEx Office an “Enterprise Professional Solutions”
       policy insuring it against Professional Services Liability and Media Liability
12
       claims, policy number 592397004. The limit is $10 million, and the effective dates
13     are 5/15/17-5/15/18 (“Policy Period”). The Policy has a $250,000 retention.
14           ANSWER:       Continental admits that it issued Enterprise Professional
15
       Solutions Policy number 592397004 to FedEx with a policy period of May 15,
16

17     2017 to May 15, 2018 (the “Policy”) and that the Policy had a $10 million

18     aggregate limit and a $250,000 retention. Continental further responds that the
19
       Policy is a document that speaks for itself and denies that Paragraph 12 of the
20

21     Complaint fully and accurately characterizes its terms
22           13.   The Policy provides coverage for a range of technology, media,
23     privacy and similar coverages including that Continental shall pay all sums FedEx
       Office becomes legally obligated to pay. The Policy states that Continental shall
24     pay:
25
             as Damages and Claim Expenses resulting from any Professional
26           Services Claim both first made against the Insured and reported
27
             to the Insurer in writing during the Policy Period, or any Extended

28
                                                 6
                                                                                   ANSWER
                                                            Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 8 of 21 Page ID #:37




 1           Reporting Period, if applicable, alleging any Wrongful Act by the
 2
             Insured ...

 3           ANSWER:       Continental admits that Paragraph 13 of the Complaint contains
 4
       an accurate but partial quotation from the Policy. To the extent that Paragraph 13
 5

 6     of the Complaint purports to describe the contents of the Policy, Continental states

 7     that the Policy is a document that speaks for itself and denies that Paragraph 13 of
 8
       the Complaint fully and accurately characterizes its terms.
 9

10           14.    Via endorsement, the Policy defines Professional Services as
       follows:
11
                    Professional Services means providing document scanning,
12
                    storage and retrieval, video conferencing, account
13                  management, finishing and faxing services, custom printing
                    and copying services, outsourcing, notary services and rental
14
                    of access to personal computer with business software
15                  applications and internet access, document creation, digital
                    printing, direct mail, signs and graphics and services related
16
                    thereto.
17
             ANSWER:       Continental admits that Paragraph 14 of the Complaint contains
18

19     an accurate quotation from the Policy. Continental further responds that the Policy
20
       is a document that speaks for itself and denies that Paragraph 14 of the Complaint
21
       fully and accurately characterizes its terms.
22

23           15.    The Policy defines Wrongful Act as follows:
24           Wrongful Act means with respect to Insuring Agreements 1. and 2.
25           only, a Wrongful Act means any actual or alleged act, error,
             omission, neglect or breach of duty, Privacy Injury,
26           Personal/Proprietary Injury, or Breach of Contract: committed
27

28
                                                 7
                                                                                  ANSWER
                                                           Case No. 2:20-CV-4799-MWF-AGR
     Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 9 of 21 Page ID #:38




 1           solely in the conduct of Professional Services, Technology Services
 2
             or Telecommunications Services for others...

 3           ANSWER:      Continental admits that Paragraph 15 of the Complaint contains
 4
       an accurate but partial quotation from the Policy. Continental further responds that
 5

 6     the Policy is a document that speaks for itself and denies that Paragraph 15 of the

 7     Complaint fully and accurately characterizes its terms.
 8
             16.    The Media Liability section of the policy obligates the insurer to pay
 9     all sums the Insured becomes obligated to pay as Damages and Claim Expenses by
10     reason of a Media Claim alleging a Wrongful Act by the Insured. Media
       Claim is defined to include a claim arising from Media Activity and alleging
11     “any form of invasion, infringement or interference with rights of privacy...
12     “Media Activity is defined to include ‘‘the dissemination or utterance of Material,
       by any means, including: ... printing.” Material is defined as “media content, in
13     any format.” “Media content’’ is not a defined term under the policy, but
14     advertising, such as that contained upon FedEx Office kiosk receipts is commonly
       understood to be a form of media.
15
             ANSWER:      Continental admits that Paragraph 16 of the Complaint contains
16

17     accurate but partial quotations from the Policy. To the extent that Paragraph 16 of
18
       the Complaint purports to describe the contents of the Policy, Continental states
19
       that the Policy is a document that speaks for itself and denies that Paragraph 16 of
20

21     the Complaint fully and accurately characterizes its terms.      Continental lacks
22
       knowledge or information sufficient to admit or deny the allegation that FedEx’s
23
       receipts contain advertising or that advertising is commonly understood to be a
24

25     form of media.
26
             17.   The policy contains exclusions, but none apply to this claim.
27

28
                                                8
                                                                                  ANSWER
                                                           Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 10 of 21 Page ID #:39




 1         ANSWER:       Because Paragraph 17 of the Complaint purports to summarize
 2
     the terms of the Policy, Continental responds that the Policy is a document that
 3

 4
     speaks for itself and denies that Paragraph 17 of the Complaint fully and accurately

 5   characterizes its terms.
 6
           18.    In response to notices of the claim, Continental sent two substantively
 7   identical denial letters dated October 24, 2017 and maintained its denial position in
 8   all future communications.

 9         ANSWER:       Continental admits only that it sent two letters to FedEx dated
10
     October 24, 2017, that it denied coverage under the Policy for the Underlying
11
     FACTA Actions, and that it has maintained its denial. To the extent Paragraph 18
12

13   of the Complaint purports to characterize the contents of the October 24, 2017
14
     letters, Continental responds that the October 24, 2017 letters are documents that
15
     speak for themselves and denies that Paragraph 18 of the Complaint fully and
16

17   accurately characterizes their contents.
18
           19.     In contravention of the Policy language, and without factual or legal
19   support, Continental sought to compare kiosk printing, scanning and copying
     services (where the entire service begins and ends with a credit card interface) to
20
     legal and accounting professional services where there is an invoicing process that
21   typically follow the services by a month or more.
22         ANSWER:       Because Paragraph 19 purports to characterize one or more
23
     letters from Continental to FedEx regarding coverage for the Underlying FACTA
24

25   Actions, Continental responds that its coverage letters are documents that speak for
26   themselves and denies that Paragraph 19 of the Complaint fully and accurately
27

28
                                                9
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 11 of 21 Page ID #:40




 1   characterizes their contents. Continental specifically denies that it contravened the
 2
     terms of the Policy and that it lacked support for denying coverage under the
 3

 4
     Policy for the Underlying FACTA Actions.

 5         20.    Continental also argued that Media Liability was not triggered under
 6   the Policy because Continental simply asserted that a printed receipt is not media
     content because Continental says so. In doing so, it never investigated the actual
 7   receipts or process by which FedEx kiosk services are provided and did not
 8   consider that receipts are a commonly used form of advertising.

 9         ANSWER:       Because Paragraph 20 purports to summarize one or more
10
     letters from Continental to FedEx regarding coverage for the Underlying FACTA
11
     Actions, Continental responds that its coverage letters are documents that speak for
12

13   themselves and denies that Paragraph 20 of the Complaint fully and accurately
14
     characterizes their contents.
15
           21.    The initial denials cited no legal authority and later communications
16
     incorrectly cited as its sole legal authority a California district court decision that
17   had been overturned by the Ninth Circuit.
18         ANSWER:       Because Paragraph 21 purports to summarize one or more
19
     letters from Continental to FedEx regarding coverage for the Underlying FACTA
20

21   Actions, Continental responds that its coverage letters are documents that speak for
22   themselves and denies that Paragraph 21 of the Complaint fully and accurately
23
     characterizes their contents.
24

25         22.     Instead of acknowledging the error of its ways, Continental later
     changed its arguments while continuing to deny coverage. On February 12, 2018,
26   Continental sent FedEx Office a 15-page single spaced denial letter that necessarily
27   rejected all authority it had previously relied upon. While the class action was filed
28
                                                10
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 12 of 21 Page ID #:41




 1   in California based on California transactions, Continental now urged the
 2
     application of out of state cases on different facts that it claimed supported its
     position. Instead of considering FedEx Office’s interests at least equal to its own,
 3   Continental focused solely on denying coverage no matter the policy or the law.
 4         ANSWER:        Continental admits only that maintained its denial of coverage
 5
     and sent FedEx a letter dated February 12, 2018 further explaining Continental’s
 6

 7   coverage position.     To the extent Paragraph 22 of the Complaint purports to
 8
     characterize the contents of the February 12, 2018 letter, Continental responds that
 9
     the February 12, 2018 letter is a document that speaks for itself and denies that
10

11   Paragraph 22 of the Complaint fully and accurately characterizes its contents. The
12
     fourth sentence of Paragraph 22 of the Complaint states one or more legal
13
     conclusions to which no response is required. To the extent a response is deemed
14

15   to be required, Continental denies the allegations in the fourth sentences of
16
     Paragraph 22 of the Complaint.
17
           23.    Continental also added a previously undisclosed and nonsensical
18
     argument that because FedEx Office been sued in another FACTA case a decade
19   earlier, coverage should be denied for the present litigation on the basis of “prior
     knowledge.” But, as previously alleged, Continental never investigated to learn the
20
     circumstances of the 2017 vendor software update.
21
           ANSWER:        Because the first sentence of Paragraph 23 of the Complaint
22

23   purports to characterize the contents of the February 12, 2018 letter, Continental
24   responds that the February 12, 2018 is a document that speaks for itself and denies
25
     that the first sentence of Paragraph 23 of the Complaint fully and accurately
26

27

28
                                              11
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 13 of 21 Page ID #:42




 1   characterizes its contents. Continental denies the remaining allegations asserted in
 2
     Paragraph 23 of the Complaint.
 3

 4         24.    Despite the complete lack of any legal or factual basis to deny FedEx
     Office’s claim under the Policy, Continental summarily concluded that FedEx
 5   Office was entitled to no coverage.
 6
           ANSWER:      Continental denies the allegations asserted in Paragraph 24 of
 7
     the Complaint.
 8

 9         25.     The Policy contains a dispute resolution provision providing for
     mediation outside California but does not contain a venue provision for coverage
10
     litigation. Continental waived the mediation geographic limitation and the parties
11   initiated a mediation before the Hon. Peter Lichtman (Ret.) at JAMS in Los
     Angeles. The mediation ended abruptly after just a few hours.
12

13         ANSWER:      Because the first sentence of Paragraph 25 of the Complaint

14   purports to summarize the terms of the Policy, Continental responds that the Policy
15
     is a document that speaks for itself and denies that the first sentence of Paragraph
16

17   25 of the Complaint fully and accurately characterizes its terms. Continental

18   admits that it participated in a mediation with Judge Lichtman at JAMS in Los
19
     Angeles. Continental denies the remaining allegations asserted in Paragraph 25 of
20

21   the Complaint.
22                             FIRST CAUSE OF ACTION
23                                (Breach of Contract)
24
           26.   FedEx Office hereby incorporates the allegations of paragraphs 1
25
     through 25 above as fully set forth herein.
26

27

28
                                             12
                                                                               ANSWER
                                                        Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 14 of 21 Page ID #:43




 1         ANSWER:       Continental incorporates by reference its responses to the
 2
     allegations asserted in Paragraphs 1 through 25 of the Complaint as though fully
 3

 4
     set forth herein.

 5         27.    By executing and delivering the Policy to FedEx Office as alleged
 6   hereinabove, Continental entered into a contract with FedEx Office whereby
     Continental agreed, among other things, to provide coverage for claims made
 7   against FedEx Office during the Policy Period. Under the terms of this Policy, and
 8   the implied covenant of good faith and fair dealing arising therefrom, Continental
     further agreed to fully, fairly, and promptly satisfy FedEx Office’s covered claims
 9   under the Policy.
10
           ANSWER:       Paragraph 27 of the Complaint states one or more legal
11
     conclusions to which no response is required. To the extent a response is deemed
12

13   required, Continental admits that it issued the Policy to FedEx which established a
14
     contractual relationship between the parties with various respective rights and
15
     duties. Continental denies that Paragraph 27 of the Complaint fully and accurately
16

17   describes the parties’ respective rights and duties under the Policy.
18
           28.    As required by the Policy, FedEx Office provided prompt notice of
19   the claim to Continental. Subsequently, FedEx Office performed all conditions
     required to be performed on its part to perfect the claim under the Policy.
20

21         ANSWER:       Paragraph 28 of the Complaint contains one or more legal
22   conclusions to which no response is required. To the extent a response is deemed
23
     to be required, Continental admits only that FedEx provided notice of the
24

25   Underlying FACTA Actions and denies the remaining allegations asserted in
26   Paragraph 28 of the Complaint.
27

28
                                              13
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 15 of 21 Page ID #:44




 1         29.    FedEx Office has fully performed all of the obligations that it is
 2
     required to perform under the Policy or has been excused from performing due to
     Continental’s waiver or improper denial of coverage.
 3
           ANSWER:      Paragraph 29 of the Complaint contains one or more legal
 4

 5   conclusions to which no response is required. To the extent a response is deemed
 6
     required, Continental denies the allegations asserted in Paragraph 29 of the
 7
     Complaint.
 8

 9         30.   Rather than conduct an efficient, legally sound analysis of the Policy
     terms as applied to the underlying FACTA litigation, Continental willfully and
10
     obstreperously interpreted the Policy incorrectly to reach its desired end of denying
11   coverage. Continental’s actions evidence an intentional and wrongful effort to
     avoid paying the amounts properly due and owing to FedEx Office.
12

13         ANSWER:      Paragraph 30 of the Complaint contains one or more legal

14   conclusions to which no response is required. To the extent a response is deemed
15
     required, Continental denies the allegations asserted in Paragraph 30 of the
16

17   Complaint.

18         31.     FedEx Office demanded that Continental acknowledge coverage and
19   fully satisfy its claim under the terms and conditions of the Policy. Continental
     refused and continues to refuse in breach of the Policy.
20
           ANSWER:      Paragraph 31 of the Complaint contains one or more legal
21

22   conclusions to which no response is required. To the extent a response is deemed
23
     required, Continental admits only that that it denied coverage for the Underlying
24
     FACTA Actions under the Policy, FedEx asked Continental to reconsider its
25

26

27

28
                                              14
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 16 of 21 Page ID #:45




 1   position, and, having done so, Continental maintained its denial.       Continental
 2
     denies the remaining allegations asserted in Paragraph 31 of the Complaint.
 3

 4         32.   As a direct and proximate result of the breach of contract by
     Continental set forth above, FedEx has sustained or will sustain, damages as
 5   follows:
 6
                 a.      FedEx Office has suffered damages in an amount to be
 7   determined at the time of trial of this matter, but not less than $2.5 million.
 8               b.     Plaintiff has suffered damages in the form of interest on all
 9   amounts due and owing under the Policy which have not been paid, such interest
     accruing from the date when such amounts should have been paid; and
10
                 c.    Plaintiff has suffered foreseeable consequential damages in an
11
     amount to be determined at the time of trial of this matter.
12
           ANSWER:       Paragraph 32 of the Complaint, including all subparts thereto,
13

14   contains one or more legal conclusions to which no response is required. To the

15   extent a response is deemed required, Continental denies the allegations asserted in
16
     Paragraph 32 of the Complaint, including all subparts thereto.
17

18                           SECOND CAUSE OF ACTION
            (Breach of the Implied Covenant of Good Faith and Fair Dealing)
19

20         33.   FedEx Office hereby incorporates the allegations of paragraphs 1
     through 29 above as though fully set forth herein.
21
           ANSWER:       Continental incorporates by reference its responses to the
22

23   allegations asserted in Paragraphs 1 through 32 of the Complaint as though fully
24
     set forth herein.
25
           34.    An implied covenant of good faith and fair dealing arose as a result of
26
     Continental’s issuance of the Policy to FedEx Office. Continental’s duty of good
27   faith and fair dealing obligated Continental to consider FedEx Office’s interests at
28
                                             15
                                                                               ANSWER
                                                        Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 17 of 21 Page ID #:46




 1   least equal to its own interests; to fully advise FedEx Office of all of its rights
 2
     under the Policy and under the law with regards to claims arising thereunder; to
     acknowledge and act reasonably promptly upon communications with respect to
 3   claims arising under the Policy; to adopt and implement reasonable standards for
 4
     the prompt investigation and processing of claims under the Policy; to promptly
     affirm or deny coverage of claims within a reasonable period of time after
 5   presentation of a claim; and to avoid unreasonably withholding or delaying
 6   payment of any benefits owed under the Policy.

 7         ANSWER:      Paragraph 34 of the Complaint contains one or more legal
 8
     conclusions to which no response is required. To the extent a response is deemed
 9
     required, Continental admits that a duty of good faith and fair dealing arises from
10

11   the Policy but denies that Paragraph 34 of the Complaint fully and accurately
12
     describes applicable law. Continental specifically denies that it breached any such
13
     duty with respect to FedEx and the Underlying FACTA Actions.
14

15         35.   Continental breached its implied covenant of good faith and fair
     dealing owed to FedEx Office by, among other things, engaging in the following:
16

17              a.   Failing to acknowledge and act reasonably promptly upon
     communications with FedEx Office regarding the subject claim;
18
                  b.     Knowingly and intentionally failing to promptly and thoroughly
19
     investigate all possible bases to support FedEx Office’s claim for coverage under
20   the Policy, including a complete failure to investigate the facts and circumstances
     of the kiosk services and the software update and error that led to the class action
21
     litigation;
22
                   c.     Knowingly and intentionally relying upon plainly incorrect and
23   unsupportable interpretations of insuring language in the Policy to support its
24   original denial of the subject claim, including changing theories on what state law
     applies, citing a reversed trial court decision as authority to deny the claim, and by
25   asserting facts that it would have known did not apply if it had conducted an
26   investigation;
27

28
                                              16
                                                                                 ANSWER
                                                          Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 18 of 21 Page ID #:47




 1                 d.    Intentionally placing Continental’s interest in saving money
 2
     ahead of the interests of its insured in obtaining benefits which it is rightfully
     entitled to under the Policy;
 3
                 e.     Wrongfully denying FedEx Office coverage for the underlying
 4
     FACTA litigation under the Policy, therefore forcing FedEx Office to file this
 5   complaint in order to obtain the coverage that it is entitled to.
 6         ANSWER:      Paragraph 35 of the Complaint, including all subparts thereto,
 7
     contains one or more legal conclusions to which no response is required. To the
 8

 9   extent a response is deemed required, Continental denies the allegations asserted in

10   Paragraph 35 of the Complaint, including all subparts thereto.
11
           36.   As a direct and proximate result of Continental’s breaches of its duties
12   of good faith and fair dealing as set forth above, FedEx Office has sustained
13   damages as follows:

14                 a.   FedEx Office has suffered damages in an amount to be
     determined;
15

16               b.     FedEx Office has suffered foreseeable consequential damages
     in an amount to be determined at the time of trial of this matter; and
17
                 c.     FedEx Office has been required to retain counsel to litigate the
18
     payment of benefits to which FedEx Office is entitled under the Policy. As such,
19   FedEx Office will incur attorneys’ fees and costs in prosecuting this litigation, all
     to FedEx Office’s detriment in an amount yet to be ascertained.
20

21         ANSWER:      Paragraph 36 of the Complaint, including all subparts thereto,
22   contains one or more legal conclusions to which no response is required. To the
23
     extent a response is deemed required, Continental denies the allegations asserted in
24

25   Paragraph 36 of the Complaint, including all subparts thereto.
26

27

28
                                              17
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 19 of 21 Page ID #:48




 1         Continental denies that FedEx is entitled to any of the relief sought in its
 2
     Prayer for Relief following Paragraph 36 of the Complaint, or to any relief
 3

 4
     whatsoever.

 5                             AFFIRMATIVE DEFENSES
 6
           Continental asserts the affirmative defenses below.        By pleading these
 7

 8   affirmative defenses, Continental does not intend to alter the burden of proof or the

 9   burden of persuasion that otherwise exists with respect to any issue in this action.
10
     Moreover, all affirmative defenses are pleaded in the alternative and do not
11

12   constitute an admission of liability or that FedEx is entitled to any relief

13   whatsoever.
14
                                 First Affirmative Defense
15

16         FedEx’s Complaint fails to state a claim on which relief can be granted.

17                              Second Affirmative Defense
18
           There is no coverage for the Underlying FACTA Actions under the terms
19

20   and conditions of the Policy.
21
                                 Third Affirmative Defense
22

23         No coverage is available for the Underlying FACTA Actions under the
24   Policy because the Underlying FACTA Actions are not a Professional Services
25
     Claim and therefore coverage is not triggered under the Professional Services
26

27   Liability Insuring Agreement. See Policy Section I.A.2.
28
                                            18
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 20 of 21 Page ID #:49




 1                               Fourth Affirmative Defense
 2
           No coverage is available for the Underlying FACTA Actions under the
 3

 4
     Policy because the Underlying FACTA Actions are not a Media Claim and

 5   therefore coverage is not triggered under the Media Liability Insuring Agreement.
 6
     See Policy Section I.A.3.
 7

 8                                Fifth Affirmative Defense
 9
           No coverage is available for the Underlying FACTA Actions under the
10

11   Policy because the Underlying FACTA Actions are not a Claim first made and

12   reported during the Policy Period.
13

14                                Sixth Affirmative Defense

15         No coverage is available for the Underlying FACTA Actions under the
16
     Policy to the extent an Executive Officer had knowledge of any circumstances
17

18   which might have resulted in a Claim prior to the inception date of the Policy.

19
                                 Seventh Affirmative Defense
20

21         Continental at all times acted reasonably, in good faith, and with due regard
22   to the interests of FedEx and all Insureds.
23

24

25

26

27

28
                                              19
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
 Case 2:20-cv-04799-MWF-AGR Document 13 Filed 07/29/20 Page 21 of 21 Page ID #:50




 1                              Eighth Affirmative Defense
 2
           FedEx is entitled to indemnification from its vendor, who is responsible for
 3

 4
     the FACTA violations, for the amounts being sought from Continental and FedEx

 5   has unreasonably refused to pursue recovery directly from that vendor.
 6

 7                               Ninth Affirmative Defense

 8         Continental reserves the right to assert affirmatively any other matter that
 9
     constitutes an avoidance or affirmative defense under applicable laws and rules.
10

11         WHEREFORE, having fully answered, Continental requests that FedEx’s

12   Complaint be dismissed with prejudice and that Continental be awarded its costs
13
     and such additional relief as is proper under the circumstances.
14

15   Dated: July 29, 2020                      Respectfully Submitted,
16
                                               CNA COVERAGE LITIGATION
17                                             GROUP
18
                                               /s/ Robert Christensen_______
19                                             Robert Christensen
20
                                               Of Counsel:
21                                             WILEY REIN LLP
22                                             Richard A. Simpson (pro hac vice to
                                               be filed)
23                                             Joseph W. Gross (pro hac vice to be
24                                             filed)
25                                             Attorneys for Defendant Continental
26                                             Casualty Company
27

28
                                              20
                                                                                ANSWER
                                                         Case No. 2:20-CV-4799-MWF-AGR
